Citation Nr: 1121324	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  07-28 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating higher than 10 percent from December 2, 2003 to March 2, 2005, and a disability rating higher than 30 percent from March 3, 2005 for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which granted service connection for PTSD and assigned an initial disability rating of 10 percent, effective December 2, 2003 and 30 percent, effective March 3, 2005.  

Of preliminary importance, because the claim for a higher rating for the Veteran's service-connected PTSD involves requests for higher ratings following the grant of service connection, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for a previously service- connected disability). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to the instant claim. While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to the claim.  See 38 C.F.R. § 3.159.

In a December 2009 treatment note, a private psychiatrist noted that the Veteran was receiving Social Security Administration (SSA) disability benefits for his PTSD.  

The evidence of record does not contain any SSA records and there is no indication such were sought.  Accordingly, records and examinations considered in the SSA determination may contain pertinent information, and must be secured.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

VA has a duty to make reasonable efforts to assist claimants in obtaining relevant evidence that the claimant has sufficiently identified.  38 U.S.C.A. § 5103A(b)(c); 38 C.F.R. § 3.159(c).  Whenever VA attempts to obtain records from a Federal department or agency, the efforts shall continue until the record are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain the records would be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).

Additionally, the Board notes that the Veteran's most recent VA examination was in July 2007.  During this examination, the Veteran was assigned a Global Assessment of Functioning (GAF) score of 56 which reflects moderate symptoms.  In the December 2009 treatment note, the private psychiatrist assigned a GAF score of 45 which reflects serious symptoms.

Given the evidence of worsening of the Veteran's PTSD disability since his last VA examination, the Board finds that a new VA examination is necessary in order to decide the Veteran's claim.  See 38 U.S.C.A. § 5103A(d) (West 2002 and Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2009).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1.   The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Obtain from the SSA a copy of any decision granting or denying claim by the Veteran for Social Security disability benefits, as well as copies of any and all medical records or examinations underlying such determination.  Associate all obtained records with the claims file.  If the records are not obtainable, associate documentation, including negative replies, of VA's efforts to obtain the records and provide the Veteran with notice compliant with 38 C.F.R. § 3.159(e).

3.  Then, the RO/AMC should arrange for the Veteran to be scheduled for a VA examination by a psychiatrist or psychologist.  The claims files must be made available to and reviewed by the examiner.

The examination report should include a discussion of the Veteran's documented psychiatric history and should also address the Veteran's assertions regarding his psychiatric symptoms.

The examination report should report the severity of the Veteran's PTSD in terms conforming to the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

The examiner should provide the rationale for all opinions expressed. 

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


